IN THE SUPREME COURT OF TEXAS

                                 No. 09-0592

                            IN RE  LARRY C. NAIL

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay,  filed  July  21,  2009,  is
granted in  part  and  denied  in  part.   Relator's  request  to  stay  the
proceedings in Cause No. 2008-CI-08066 in the 225th District Court of  Bexar
County is denied.  All proceedings in Cause No.  04-08-00933-CV,  styled  In
re  Rick Godwin and Eagle's Nest Christian  Fellowship  Church,  Inc.  n/k/a
Summit Christian Center, in the Fourth Court of Appeals are  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this July 23, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk